DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to”, “a generation unit configured to” in claims 1 and10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for data transmission in wireless LANs that support Non-Orthogonal Multiple Access Techniques such as Sparse Code Multiple Access. Each of the Independent claims 1 and 10-14, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art, Suh et al. (US 2020/0153571 A1) discloses  a station (STA) transmits an orthogonal frequency division multiplexing (OFDM) frame to an access point (AP).  The OFDM frame comprises an OFDM symbol.  The OFDM symbol comprises data tones and pilot tones.  Suh further discloses, an non-orthogonal multiple access (NoMA) systems, such as sparse code multiple access (SCMA) based systems, there may be cross-correlation of signals for different user devices. The disclosure of Suh also teaches the EHT-Frame, with an EHT-SIG see fig.4.
While the disclosure of Suh teaches NoMA, and an EHT-Frame that is transmitted using NoMA, e.g. SCMA. It does not explicitly disclose:
“a preamble……… and the EHT-SIG includes a subfield in which information on whether NoMA (Non-Orthogonal Multiple Access) is used in transmission of data included in the data field is set”. That is, the disclosure of Suh does not teach that is EHT-SIG comprises a subfield indicating whether or not NoMA is used when transmitting the data. Therefore, the claims are novel and not obvious in view of Suh, and the claims are allowed. 
An additional prior art reference, Kenney et al. (US 2019/0097850 A1) discloses  a wireless communication device of a first Extremely High Throughput (EHT) wireless station (STA).  The device comprises physical layer (PHY layer) circuitry and Medium Access Control layer (MAC) layer circuitry connected to the PHY layer circuitry.  The PHY layer circuitry includes logic to encode a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU being an EHT PPDU including a legacy preamble portion, an EHT preamble portion, and a data portion following the EHT preamble portion, the EHT preamble portion including: 
a first signal (SIG) field configured such that a second EHT station (STA) processing the first SIG field is to identify the PPDU as an EHT PPDU based on the first SIG field; and 
a second SIG field following the first SIG field, the second SIG field corresponding to an EHT signal (SIG) field.  The PHY layer circuitry is further to cause transmission of the EHT PPDU to the second EHT STA. 
While the disclosure of Kenney teaches that the EHT-SIG can indicate whether or not the PPDU is an EHT-PPDU. It does not disclose or render obvious:
“a preamble……… and the EHT-SIG includes a subfield in which information on whether NoMA (Non-Orthogonal Multiple Access) is used in transmission of data included in the data field is set”.
Therefore the claims are considered to be in condition for allowance. 
An additional prior art reference, Xia et al. (US 2015/0295629 A1) discloses an IEEE 802.11 station may receive a Sector Training Announcement frame from an AP.  The station may then receive a plurality of Training frames from the AP, wherein each of the plurality of Training frames is separated by a short interframe space (SIFS) and each of the plurality of Training frames is received using a different sectorized antenna pattern.  The station may generate a Sector Feedback frame indicating a sector based on the plurality of Training frames.  The station may send the Sector Feedback frame 
to the AP.  The Sector Feedback frame may indicate a desire to enroll in sectorized transmissions. The disclosure of Xia further recites, in part, “In this 
example, one bit may be added to the SIG field 2304 which may indicate that the 
frame is an SCMA frame.  An SCMA group ID may be included in the SIG field 2304 
as well”, par.[0182]. While the disclosure teaches that the SIG-Field comprises an indication of the frame being an SCMA frame, in this case SCMA is an acronym for Spatially-Coordinated Multiple Access Point, which is not related to Sparse Code Multiple Access or Non-Orthogonal Multiple Access. Therefore, the claims are considered to be in condition for allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411